Citation Nr: 1415439	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine degenerative disc disease (DDD) and strain, to include entitlement to a separate compensable disability evaluation for radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 2001 to May 2005.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lumbar spine strain at an evaluation of 10 percent disabling, effective February 27, 2008.  

In March 2011, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  In March 2013, the Veteran was informed that the Veterans Law Judge who had conducted her March 2011 hearing had retired and she therefore had the right to an additional hearing before a different Veterans Law Judge.  In March 2013, the Veteran responded that she did not want an additional hearing.  

The Board remanded this matter in August 2011 and again in April 2013 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire initial rating period on appeal, DDD of the lumbar spine more closely approximates forward flexion of the thoracolumbar spine greater than 60 degrees, with incapacitating episodes having a total duration of less than two weeks during any twelve month period.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar spine DDD and strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the issue of entitlement to a higher rating for lumbar spine DDD and strain concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations on several occasions, most recently in June 2013.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Legal Criteria: Initial Ratings

The Veteran seeks a higher initial rating for service-connected DDD of the lumbar spine.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating Analysis

In this case, the Veteran's service-connected DDD is currently rated as 10 percent disabling under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).  Such disability is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining, under 38 C.F.R. § 4.25, separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher rating.

Diagnostic Code 5243 provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks per year.  A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.   A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2013).

The Veteran's service-connected low back disability may also be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  

A May 2009 VA outpatient treatment record shows that the Veteran reported severe pain on the lower right side of her back, which has recently gotten worse.  A November 2009 record shows the Veteran has constant lower back pain, which improves with chiropractic treatment and the use of a back brace.  

The Veteran was afforded a June 2013 VA thoracolumbar spine examination.  The Veteran told the examiner that the pain from her service-connected DDD of the lumbar spine had been worsening since she was in service in 2005.  The Veteran reported back spasms that are treated with chiropractic therapy and medication.  The Veteran reported that she had not been placed on bed rest for her back in the past year.  

Upon range of motion testing, forward flexion was to 90 degrees or greater, with painful motion noted at 90 degrees or greater.  Extension was to 20 degrees, with painful motion noted at 20 degrees.  Left and right lateral flexion, and left and right lateral rotation were to 30 degrees or greater, with no painful motion noted.  Upon repetition testing, forward flexion was to 75 degrees.  Extension was to 20 degrees.  Left and right lateral flexion, and left and right lateral rotation were to 30 degrees or greater.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The VA examiner determined that there was functional loss and/or functional impairment of the thoracolumbar spine.  During the range of motion examination, the VA examiner noted that pain on movement and less movement than normal were present, but that weakened movement, excess fatigability, incoordination, swelling, deforming, atrophy of disuse, instability, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing were not present.  The VA examiner noted that there were no complaints of pain upon superficial palpation, but the Veteran did complain of pain to her bilateral sacroiliac joints, which limited her range of motion with repeated forward flexion.  No guarding or muscle spasms were notes.  Muscle strength testing was normal for bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  No muscle atrophy was present.  Deep tendon flexes were normal for the right knee and bilateral ankle, and hypoactive for the left knee.  Sensation to light touch testing was normal for the bilateral upper anterior thigh, bilateral thigh and knee, bilateral lower leg and ankle, and bilateral foot and toes.  Left and right straight leg raise tests were both negative.  The VA examiner determined that there were no signs or symptoms of radiculopathy or any other neurological abnormalities related to the lumbar spine.  

The Veteran was afforded an October 2010 VA spine examination.  She reported constant, moderate sharp pain that radiates from the lower back to the buttocks, bilaterally.  Upon range of motion testing, forward flexion was to 70 degrees.  Extension was to 20 degrees.  Left and right lateral flexion were to 25 degrees, and left and right lateral rotation were to 30 degrees.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The VA examiner noted that the Veteran had one incapacitating episode in the last twelve months that lasted three days.  Sensory examination of the right and left lower extremities were normal.  

The Veteran also had a lumbar spine x-ray in May 2009.  No arthritis or vertebral fractures were found.  The VA radiologist noted moderate disk degeneration and desiccation with some disk bulging at the 4-5 and 5-1 lumbar levels, and mild symptoms at the 2-3 levels.  The VA radiologist found little to no disk degeneration at any other level.  No compression fractures, scoliosis, or listhesis were found.  The conus medullaris and cauda equine were normal.  There was mild diffuse spondylosis and mild degenerative facet disease.  There was no intersegmental instability.  Nothing neoplastic was found.  

The Veteran was afforded a July 2008 VA spine examination.  She reported a constant, dull to sharp pain in the lower back and left buttock, with flare-ups due to activity that last up to one hour.  Upon range of motion testing, forward flexion was to 80 degrees.  Extension was to 20 degrees.  Left and right lateral flexion were to 25 degrees, and left and right lateral rotation were to 30 degrees.  The VA examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The examiner indicated that there were no neurologic symptoms due to nerve root involvement.

The Veteran submitted private treatment records from her primary care physician.  A September 2010 treatment record notes that the Veteran reported a history of degenerative joint disease and spasms which are aggravated by driving and sitting.  There was no radiation of pain.  No lumbar spine x-ray was provided to establish a diagnosis of degenerative joint disease.  See e.g. 38 C.F.R. § 4.17a, Diagnostic Code 5003 (degenerative arthritis must be established by x-ray findings).  The treatment record notes that the Veteran's lumbar spine symptoms are relieved by medication.  Examination of the spine revealed muscle spasm and posterior tenderness.  Thoratic curvature was normal.  No kyphosis or scoliosis was found.  Lateral flexion, rotation, and straight leg test were normal.  Limited range of motion due to pain was found with flexion and extension of the spine.  No findings were made regarding the degree to which range of motion was limited.

The Board finds that the weight of the evidence does not demonstrate incapacitating episodes having a total duration of at least two but less than four weeks per year.  As noted, an incapacitating episode, as defined by VA regulation, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Despite the Veteran's reports of back spasms and difficulty driving, sitting for long periods, and performing other tasks due to back pain, the June 2013 VA examiner specifically noted that there is no documentation of any incapacitating episodes in the last twelve months.  Although the October 2010 VA examiner noted that the Veteran had one incapacitating episode in the last twelve months, that episode lasted three days, and thus does not rise to the level of disability contemplated by a higher than 10 percent rating.  No incapacitating episodes were noted at the July 2008 VA examination.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Code 5243.

The Board also finds that a rating in excess of 10 percent is not warranted under the general rating formula, because forward flexion of the thoracolumbar spine of 60 degrees or less has not been objectively shown.  Rather, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 70 degrees in October 2010.  As noted, forward flexion was to 80 degrees in July 2008, and to 90 degrees in June 2013.  Additionally, although the medical evidence shows that the Veteran experiences painful muscle spasms, the evidence does not show that her muscle spasms are severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the September 2010 private treatment record shows that the Veteran's back spasms are relieved with medication.

The Board acknowledges the Veteran's range of motion pain, which was present at 90 degrees or greater during forward flexion range of motion testing in June 2013.  There was also evidence of pain on repetitive range of motion testing at 75 degrees during forward flexion range of motion testing.  However, the June 2013 examination report also indicated that the Veteran had no other additional limitations upon repetitive motion testing.  Similarly, examinations in October 2010 and July 2008 revealed no additional limitation in range of motion on repetition testing.  Overall, the currently assigned 10 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of her service-connected lower back disability during the pendency of the claim. 

The Board acknowledges the Veteran's statement that her pain has worsened and affects her work and daily life.  The Veteran is competent to report her observable lower back symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, she is not competent to provide an opinion on a medical matter, such as the nature and severity of her low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the VA examination reports of July 2008, October 2010, and June 2013 to be highly probative as to the nature and severity of the Veteran's lower back disability throughout the entire rating period on appeal.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Additionally, the Board finds probative the September 2010 private treatment record, to the extent that it shows that the Veteran experiences back spasms that are controlled with medication.  The September 2010 private treatment record contain specific range of motion testing results.  Rather, the Board finds more probative the more recent and more complete information contained in the July 2008, October 2010, and June 2013 VA examination reports.  

The Board has also considered whether a separate evaluation is warranted based on neurological disorder associated with the service-connected back disability.  The weight of the evidence demonstrates that the Veteran has reported some pain to the buttocks but has denied radiating pain to the legs at the time of the September 2012 private treatment.  VA outpatient treatment record in 2008 and 2009 show that she denied symptoms of weakness, tingling or numbness in the legs.  The June 2013 VA examination shows that she denied signs or symptoms of radiculopathy and the examiner determined that there were no neurologic abnormalities.  No neurologic abnormalities were noted on the July 2008 or May 2010 VA examinations.  The Board finds that the weight of the lay and medical evidence does not demonstrate that there is a separately ratable neurologic disorder.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lower back disability.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  No staged ratings are warranted.

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her disabilities render her unemployable.  Accordingly, a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.

Lastly, an extraschedular rating may be provided in exceptional cases.  38 C.F.R.    § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by lumbar spine DDD and strain are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's complaints of pain and any limitation of range of motion are specifically contemplated in the criteria for evaluating spine disabilities, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2013).  The VA examiner elicited information from the Veteran concerning the functional effect of her lower back disability, and there is no showing that the disability picture is so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Rather, the symptoms of the Veteran's disability have been accurately reflected by the schedular criteria. 

For these reasons, the Board finds that the schedular rating criteria is adequate to rate lumbar spine DDD and strain and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 (2013).  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's pain on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent for DDD of the lumbar spine is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


